DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This amendment received on 23 February 2022 has been acknowledged and entered.
Claims 1 and 10 have been amended.
Claim 9 has been canceled.
New claim 18 has been added.
Claims 1-8 and 10-18 are currently pending. 
Response to Amendments and Arguments
The interpretation of claim 9 under 35 U.S.C. 112(f) has been withdrawn due to Applicant’s cancelation of claim 9.
Applicant's arguments filed 23 February 2022 with respect to the rejection of claims 1-8 and 10-18 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, page 12 of 19) that it can be seen that the amended claim 1 is intended to define a processing method, and the method includes various steps performed by the blockchain node server, especially the receiving, pushing, generating, verifying, and uploading steps performed by the blockchain node server, which cannot be performed in the human brain, nor on a general-purpose computer.  Further, it is a crucial principle that the amended claim 1 should be regarded as a whole when evaluating the improvement of the claimed subject matter for a specific field. From the above description, the amended claim 1 as a whole has an improvement on optimizing information processing procedure of the blockchain node server with respect to a specific blockchain technical field and amounts to significantly more than the abstract idea, rather than certain methods of organizing human activity for commercial interactions. Thus, the amended claim 1 solves the issues of the prior art and therefore describes a specific solution to a technical problem and is directed to a specific improvement to blockchain-related fields.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, the blockchain node server (performing receiving, pushing, generating, verifying, and uploading) is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components since the blockchain server is used as a tool the implement the abstract idea. The “receiving,” “pushing,” and  “generating,” amount to mere insignificant extra-solution activity. See MPEP 2106.05(g). MPEP 2106.05(g) states: “The term "extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post- solution activity.” These particular element(s)/limitation(s) do not meaningfully limit the claim because “receiving a request, pushing demand information,  and generating a transaction” only amounts to typical, expected gathering of data for the for an order request of a customer for a hotel and thus does not add a meaningful limitation to that system.  Lastly, the Applicant has not shown how the abstract idea is integrated into practical application by providing a technical solution to a technical problem or improving the functionality of the system or the blockchain server.  Therefore, the Examiner maintains the claims are patent ineligible.  
Applicant argues (in REMARKS, page 12 of 19) that, to the extent that the pending claims recite any judicial exception, it is respectfully submitted that any such exception is integrated into a “practical application of that exception”. See 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 1 is amended to recite that the method for hotel management is “applicable to the blockchain node server” and the specific method steps are performed “by the blockchain node server”. Thus, the amended claim 1 recites a “practical application” by applying the claimed processing procedure to a particular device structure. Thus, the amended claim 1 is direct to patent eligible subject matter.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, the blockchain node server is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The blockchain server is used as a tool the implement the abstract idea.  Further, Applicant has not shown how the abstract idea is integrated into practical application by providing a technical solution to a technical problem or improving the functionality of the system or the blockchain server.  Therefore, the Examiner maintains the claims are patent ineligible.  
Applicant argues (in REMARKS, page 12 of 19) that Claim 10 is amended in a similar manner as the amended claim 1, including all “meaningful limitations” disclosed in the amended claim 1. Claim 10 discloses a blockchain node server with a processor. The blockchain node server has a specific structure and the processor is capable of executing the method disclosed in the amended claim 1. Therefore, the amended claim 10 is patent eligible for at least the same reasons as claim 1.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees for reason stated above regarding the rejection of claim 1 above.
Applicant argues (in REMARKS, pages 12-13 of 19) that dependent claims 2-8 and 11-17 recite further limitations with respect to the claim 1 and the claim 10, respectively. Therefore, these dependent claims are also patent eligible. 
In response to Applicant’s arguments, the Examiner respectfully disagrees for reason stated above regarding the rejection of claim 1 above.
The rejection of claim 9 under 35 U.S.C. 112(b) has been withdrawn due to Applicant’s cancelation of claim 9.
Applicant’s arguments with respect to claim(s) 1-8 and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (in REMARKS, page 17 of 19) that secondly, Applicant submits that Weingrad fails to disclose, teach or suggest the above distinguishing feature (2).  The Office Action asserts on page 11 that Weingrad in paragraph [0061] discloses limitations “verifying verification information of the customer when the customer checks in at the hotel, and allowing the customer to check in after successful verification”, which is included in the feature (2). Applicant respectively disagrees for the following reasons.  For better understanding of Weingrad, reference is made to paragraphs [0061] and [0062] of Weingrad. In paragraph [0061], Weingrad discloses that a guest is directed to a hotel reservation confirmation webpage once the guest clicks confirm reservation button during online reservation. The web portal may generate and send a confirmation email to both the guest and the hotel. In paragraph [0062], Weingrad further discloses that the guest may access the web portal to change or amend their reservation after the guest has confirmed and paid for the reservation but before the start of the actual service.  That is, as disclosed by Weingrad, the web portal performs reservation confirmation based on whether the guest clicks the confirm reservation button and whether the payment is completed. However, in the feature (2), the blockchain node server verifies verification information of the customer based on the obtained verification information. Moreover, Weingrad discloses that the web portal performs reservation confirmation before the start of the actual service. See id. However, in the feature (2), verification is performed when the customer checks in at the hotel, i.e. after the start of the actual service. Although the hotel reservation confirmation webpage disclosed by Weingrad in paragraph [0061] can be used as a receipt of payment and for hotel check-in, Weingrad fails to disclose “verifying ... verification information of the customer when the customer checks in at the hotel” in the feature (2).  
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Weingrad’s ability to use a receipt for check in is a verification process. Paragraph [0062] of Applicant’s specification disclose verification is done through transaction information.  The Examiner interprets the receipt to be transaction information.  Therefore, the Examiner maintains that Weingrad teaches verifying for verification information when the customer checks in.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 requires a computer-readable medium comprising computer readable instructions, however, the specification -as–originally- filed recites in paragraphs [0010] and [0151], respectively:
 	[0010] In a fourth aspect, a computer-readable storage medium is provided. The computer-readable storage medium is configured to store computer programs, and the computer programs include program instructions which, when executed by a processor, are operable with the processor to perform the method described in the first aspect. 
 	[0151] A computer-readable storage medium may be an internal storage unit of the apparatus for hotel management of any of the foregoing implementations, such as a hard disk or a memory of the apparatus for hotel management. The computer-readable storage medium may also be an external storage device of the apparatus for hotel management, such as a plug-in hard disk, a smart media card (SMC), a secure digital (SD) card, a flash card, and the like that are provided on the apparatus for hotel management. In addition, the computer-readable storage medium may also include both the internal storage unit of the apparatus for hotel management and the external storage device of the apparatus for hotel management. The computer-readable storage medium is configured to store computer programs and other programs and data required by the apparatus for hotel management. The computer-readable storage medium can be further configured to temporarily store data that has been or is to be outputted.

  	The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.
 	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Please refer to the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf

Claims 1- 8 and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	The claims are directed to a method and systems for hotel resource management.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 10 is an independent claim that recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Claim 10 recites the following limitations,  
receive an order request of a customer for a hotel; 
push demand information in the order request to a professional, wherein the demand information is indicative of a demand of the customer; 
receive order-taking information which indicates that the professional has taken an order; 
generate transaction information according to the order request and the order-taking information, wherein the transaction information comprises a transaction amount, account information of the customer, account information of the professional, and account information of a hotelier; 
verify verification information of the customer when the customer checks in at the hotel, and allowing the customer to check in after successful verification; and 
upload the transaction information upon receiving check-out information of the customer, executes a predetermined smart contract to complete profit sharing, wherein the smart contract is indicative of a profit-sharing ratio between the professional and the hotelier.
The above limitations constitute an abstract idea of certain methods of organizing human activity for commercial interactions. 
The judicial exception is not integrated into a practical application.  Claim 10 recites the following additional elements, 
a blockchain node server
memory configured to store computer programs, the computer programs comprising program instructions
a processor coupled with the memory and configured to invoke the program instructions
The judicial exception is not integrated into a practical application because the additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
Dependent Claims 11 - 17 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
Claim 1 is parallel to claim 10 but is formulated as a method which comprises only the steps which are included as instructions on the memory configured to store computer programs of claim 10.  This claim is nearly identical to claims 10 and 18, but lacks its links to a technological environment, and is therefore even more abstract than claim 10.  Accordingly, claim 1 is similarly ineligible. 
Claims 11 – 17 are parallel in nature to claims 2 – 8, with the above-noted exception of reciting a method rather than a memory configured to store computer programs.  Accordingly, claims 11 – 17 are rejected as being directed towards ineligible subject matter based upon the same analysis as above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weingrad (US PG Pub. 2010/0004959 A1) in view of Wang et al. (US PG Pub. 2019/0156440 A1) in further view of Zeng (CN 109584110 A) and Huang et al. (CN 1090866280 A). 
As per claim 1, Weingrad discloses a method for hotel management based on blockchain technology, applicable to a blockchain node server and comprising: 
receiving an order request of a customer for a hotel; ([0037] “FIG. 3 is an illustration of a reservation request page 160 that may be used with system 100. Specifically, first users 104 may use reservation request page to request a service from second users 106. […] service reservation details 172 may include, but not limited to, an arrival date, a departure date, the number of adults, the number of children and a comment box.”)
pushing demand information in the order request to a professional, wherein the demand information is indicative of a demand of the customer; ([0038] “FIG. 4 is an illustration of a client reservation request page 176 that second users 106 may receive from web portal 102. Specifically, second users 106 may use client reservation request page 176 to confirm or deny the first user's 104 reservation request.”; [0051] “Service provider reservation center 304 facilitates tracking all the reservations submitted to second users 106 by first users 104 via web portal 102.”; The examiner notes the term professional can encompass hotel staff and/or an outsourced service provider as described by paragraph [0019] of the instant specification.) 
receiving order-taking information which indicates that the professional has taken an order; ([0057] “Moreover, once the hotel has accessed client reservation request page 176, web portal 102 generates and sends an email (not shown) to the guest indicating that their reservation request has been received by the hotel.”)
generating transaction information according to the order request and the order-taking information, ([0060] In the non-limiting hotel example, payment page 194 enables the guest to confirm their reservation and remit payment for the reservation. […] Once the guest has entered their payment information, the guest may click confirm reservation button 198, which facilitates submitting the confirmation and payment information to web portal 102.)  wherein the transaction information comprises a transaction amount (FIG. 5 [0039] “reservation summary box 190 may include a breakdown of the cost associated with the service offer”, account information of the customer (FIG. 6 [0040] client information box 164), account information of the professional [0050] “second users 106 may register with web portal 102 to obtain a user name and password.”; and [0052] “second users 106 may enter and/or update their profile.”), and account information of a hotelier (FIG. 6 [0042] payment page 194 may include service provider name 162);
verifying verification information of the customer when the customer checks in at the hotel, and allowing the customer to check in after successful verification; and ([0061] “Once the guest clicks button 192, the guest is directed to a hotel reservation confirmation webpage (not shown) that confirms that the reservation has been booked and paid for. In one embodiment, the hotel reservation confirmation webpage may be used as a receipt of payment and for hotel check-in.”)

Regarding the following limitations,
uploading the transaction information to a blockchain upon receiving check-out information of the customer, such that the blockchain executes a predetermined smart contract to complete profit sharing, wherein the smart contract is indicative of a profit-sharing ratio between the professional and the hotelier.  
Weingrad teaches a profit-sharing ratio between the professional and the hotelier.  See [0060] “Once the guest has entered their payment information, the guest may click confirm reservation button 198, which facilitates submitting the confirmation and payment information to web portal 102. In one embodiment, web portal 102 may deduct a commission from the payment sent to the hotel. In such an embodiment, the commission may be a percentage of the payment.”)
Weingrad does not further disclose: 
Steps performed: by the blockchain node server
uploading the transaction information to a blockchain upon receiving check-out information of the customer, such that the blockchain executes a predetermined smart contract to complete profit sharing.
 	However, Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events, including check-out events. See at least [0042], “The blockchain-based room inventory managing system […] room reservation/checkout requests occur when a client directly reserves a room in the hotel or when a checked-in client of the hotel decides to checkout. Also, the intermediate server system 250 utilizes the Ethereum-based smart contracts”
 	The teachings of Wang are applicable to Weingrad as they both share characteristics and capabilities, namely, they are directed to hotel reservation management.  Therefore, it would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Wang of using blockchain and smart contracts for hotel inventory management with the teachings of Weingrad with the motivation that a blockchain based system “provides a cost-effective solution to hotels in saving communication and maintenance costs from the OTA modules, booking engines, and even from the abovementioned GDSs and metasearch engines.” (Wang [0036]).  Furthermore, Wang teaches by applying the Blockchain technologies, the blockchain-based room inventory management system 200 is capable of effectively securing correctness of each successful transaction, i.e., a room reservation event. (Wang [0038]).  
	Weingrad, in view of Wang does not explicitly disclose, uploading, by the blockchain node server, both the transaction information and check-out information of the customer upon receiving the check-out information to the customer, to trigger execution of a predetermined smart contract in the block chain.
	However, Zeng discloses uploading, by the blockchain node server, both the transaction information and check-out information of the customer (page 2, 4th paragraph, page 5, paragraph 7, Therefore, claims a block chaining-based intelligent hotel managing device, the device comprises: intelligent hotel managing system, the whole system adopts three-layer structure, comprising a web page interaction layer, a data processing layer of the upper layer, and the block chain layer of the bottom layer; the user uploading the associated user information, data
processing layer encapsulating the user data into virtual asset through the page interaction layer, the block chain layer for storing data and providing evidence to tracing, the page interaction layer comprises the hotel booking, room, registration, check-in, check-out and payment function when user page interaction layer executing a hotel booking function, corresponding to the block chain layer executes the user virtual asset transaction, and the user subscription is successful, obtaining the block chain layer transaction voucher, the user acquires the issued intelligent hotel system control authority, the user can pass through the control authority control intelligent door lock of the room the user subscriptions, intelligent gateway and intelligent device; and (page 3, 5th paragraph; the user uploads user related information, packaging the user data into virtual asset, storing data and providing evidence tracking, interactive interface comprises a hotel booking, room, registration, check-in, check-out and payment function, when the user executes the hotel booking function, correspondingly executes the user virtual asset transaction, and the user subscription is successful, obtaining a transaction voucher, the user acquires the control authority of intelligent hotel system issue, user can control user through the control authority subscribed intelligent door lock of room, intelligent gateway and other intelligent device.
Zeng further discloses a verification process on page 2, paragraph 5), Preferably, the user performs user registration in the webpage interaction layer through the input unit, a user registration module to user filling certificate information by connecting nationwide citizen identity information system filled by verifying the user certificate information, inquiring the credit status of the user through a connection credit inquiry center, when satisfying the pre-set condition, the authentication passes, after passing the verification, intelligent hotel managing system generates a digital string, and transmitting the digital string in the user information; (page 3, paragraph 4, block chain is stored with transaction data of all verification in the entire system, ensuring the user uploaded data and/or obtaining data from the intelligent hotel database in the intelligent hotel managing system.
 	The teachings of Zeng are applicable to Weingrad in view of Wang as they all share characteristics and capabilities, namely, they are directed to hotel reservation management.  Therefore, it would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Zeng of using blockchain and smart contracts for hotel management with the teachings of Weingrad in view of Wang with the motivation that a blockchain based system verifies and traces transaction content and eliminates falsification of data in hotel management. 	
	Zeng does not explicitly disclose upon receiving the check-out information to the customer, to trigger execution of a predetermined smart contract in the block chain.
	However, Huang et al. discloses on page 10, paragraphs 8-10,  the fifth step, the user appointed information in the order of the time acquisition of hotel service, if the service is ended, the user client end node system calls the intelligent agreement, the order information of the order completion flag set.  hotel node system monitors order information in the " hotel confirmation flag "," payment flag "," order complete flag is set, then the execution-related intelligent contract payment to the user temporary account is taken of virtual currency contract.
Huang does not explicitly disclose checking-out of a hotel, however, Huang does disclose ending a hotel service (i.e. checking-out) and paying for services.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the completion of order of Huang et al. for the check-out of hotel of Zeng in view of Weingrad in view of Wang.  Thus the simple substitution for one known element for another producing a predictable results renders the claim obvious.
	The teachings of Huang et al. are applicable to Weingrad in view of Wang and Zeng as they all share characteristics and capabilities, namely, they are directed to hotel reservation management.  Therefore, it would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Huang of using blockchain and smart contracts for hotel management with the teachings of Weingrad in view of Wang  and Zeng with the motivation of ensuring the safety of user data through the use of blockchain technology. 

As per claim 2, Weingrad, in view of Wang, Zeng and Huang et al. teaches the method of claim 1.  Weingrad further teaches,
wherein verifying the verification information of the customer when the customer checks in at the hotel, and allowing the customer to check in after successful verification comprises: 
receiving identity verification information of the customer and the transaction information; ([0061] “Once the guest clicks button 192, the guest is directed to a hotel reservation confirmation webpage (not shown) that confirms that the reservation has been booked and paid for. In one embodiment, the hotel reservation confirmation webpage may be used as a receipt of payment and for hotel check-in.”)
performing check-in verification according to the identity verification information and the transaction information; and ([0061] “…reservation confirmation webpage may be used as a receipt of payment and for hotel check-in.”)
Regarding the following limitation, 
generating check-in information according to the identity verification information and the transaction information after successful verification, and uploading the check-in information to the blockchain.
Weingrad teaches check-in verification using identity verification information and the transaction information, but does not explicitly teach generating check-in information, and uploading the check-in information to the blockchain. However, teaches Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events, including check-in events. See [0024] The memory 130 keeps a room inventory record 140 that stores availability of all rooms managed by the room inventory management system 100, i.e., managed by the hotel. […]  When the client checks-in the hotel for the reserved room, the reserved room become an occupied room. Further, Wang teaches the use of blockchain and smart contracts for managing hotel room inventory, as shown above in claim 1. The reason to combine the technique of Wang to the teachings of Weingrad, Zeng and Huang et al. would persist from claim 1. 

As per claims 10, 11, and 18 
	Claims 10 and 18 are independent claims directed to a system (machine) and computer-readable medium (manufacture).  Claim 10 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed toward a method. Claim 11 is dependent upon claim 10 and recites limitations that are parallel in nature to claim 2.  Claims 10, 11, and 18 are therefore rejected for the same reasons as set forth above for claim 1 and claim 2, respectively.  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Weingrad (US PG Pub. 2010/0004959 A1) in view of Wang (US PG Pub. 2019/0156440 A1) in further view of Zeng (CN 109584110 A) and Huang et al. (CN 1090866280 A) as applied to claims 1 and 10 above, and further in view of Angelini et al. (US PG Pub. 20110313883 A1). 
As per claim 3, Weingrad, in view of Wang, Zeng and Huang et al. teaches the method of claim 1.  Weingrad further teaches, 
wherein the transaction information further comprises a room type selected by the customer ([0054] “…the guest may enter the type of room”), 
Weingrad does not teach the following limitations, 
and the smart contract is indicative of a profit-sharing ratio between the professional and the hotelier corresponding to the room type selected by the customer; 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to complete profit sharing comprises: 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to obtain the profit-sharing ratio corresponding to the room type in the transaction information and complete profit sharing according to the profit-sharing ratio corresponding to the room type.
 	Regarding the limitation of and the smart contract is indicative of a profit-sharing ratio between the professional and the hotelier corresponding to the room type selected by the customer; 
Weingrad teaches, a profit-sharing ratio between the professional and the hotelier, as shown above in claim 1.  Weingrad further teaches that the customer may select a type of room, see [0054], and accept the reservation offer provided by the professional, which suggests that the profit sharing ratio is based upon the corresponding type of room.   
However, Angelini teaches the technique of a profit sharing ratio based upon a corresponding type of travel service.  See [0041] “FIG. 5 shows an example of a trip from Paris to New York. Three airlines (Air France #1, British Airways #2, United Airlines #3) propose different trip prices of, respectively, 1300, 1350, and 1250. The incentive calculation determines the incentive scheme for each airline (500, 502 and 504).  […] For each a different airline is the most appropriate in terms of incentive benefit to the travel agent”.  As shown in FIG. 5, incentive schemes are assigned to the different types of travel services 500, 502, and 504, where the travel agent (i.e. professional) receives a different share based on the service type.  
The teachings of Angelini are applicable to Weingrad as they both share characteristics and capabilities, namely, they are directed to travel related bookings and professional service incentives.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of Angelini with the teachings of Weingrad with the motivation that it enables an enhancement of the sorting processes for recommendations and can include several incentives rules between the agent and the relevant types of travel services, relating to maximization of revenue for the travel agent. (Angelini [0039]). 
Regarding the following limitations, 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to complete profit sharing comprises: 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to obtain the profit-sharing ratio corresponding to the room type in the transaction information and complete profit sharing according to the profit-sharing ratio corresponding to the room type.
 	As shown above in claim 1, Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events, including check-out events. See at least [0042].  Wang further teaches, [0059] “In addition, the block generation module 406, in response to the successful transaction, generates a new block that incorporates a corresponding block header, contents of the successful transaction, at least one smart contract, and contents of a directly-preceding generated block.”  The reason to combine the technique of Wang with the teachings of Weingrad/Zeng /Huang et al./Angelini would persist from claim 1. 

As per claim 12 
	Claim 12 is directed to a system.  Claim 12 recites limitations that are parallel in nature to claim 3.  Claim 12 is therefore rejected for the same reasons as set forth above for claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weingrad (US PG Pub. 2010/0004959 A1) in view of Wang (US PG Pub. 2019/0156440 A1) in further view of Zeng (CN 109584110 A) and Huang et al. (CN 1090866280 A) as applied to claims 1 and 10 above, and further in view of US O’Connor (US PG Pub. 2014/0108113 A1). 
As per claim 4, Weingrad, in view of Wang/Zeng/ Huang et al.  teaches the method of claim 1.  Weingrad does not teach the following limitations,
wherein the check-out information further comprises a service score, and the smart contract is indicative of the profit-sharing ratio between the professional and the hotelier and an adjustment rule for adjusting the profit-sharing ratio according to the service score; 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to complete profit sharing comprises: 
uploading the check-out information of the customer and the transaction information to the blockchain upon receiving the check-out information, such that the blockchain executes the predetermined smart contract to adjust the profit-sharing ratio according to the service score in the check-out information and complete profit sharing according to the adjusted profit-sharing ratio.
 	Weingrad teaches, a profit-sharing ratio between the professional and the hotelier, as shown above in claim 1.  Weingrad does not teach a service score, and an adjustment rule for adjusting the profit-sharing ratio according to the service score; 
 	However, O’Connor teaches the technique of a service score, and an adjustment rule for adjusting the profit-sharing ratio according to the service score;  ([0037] “At the end of each transaction, a prompt may be displayed on the customer monitor 100 requesting the customer rate the experience. According to one embodiment of the invention, the customer is provided three options, negative, neutral, or positive. Optionally, a scale, for example, from 1 to 5 or from 1 to 10 may be presented to the customer.  […] The customer feedback may be stored and correlated to a specific employee working at the location…”  See also [0039] “The employee's commission may similarly be adjusted according to customer evaluations.”)
The teachings of O’Connor are applicable to Weingrad as they both share characteristics and capabilities, namely, they are directed to techniques of providing sales commissions.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of O’Connor with the teachings of Weingrad with the motivation that “the commission awarded to the employee may be reduced by poor performance.” (O’Connor [0011])
Regarding the following limitations, 
uploading the transaction information to the blockchain upon receiving the check-out information of the customer, such that the blockchain executes the predetermined smart contract to complete profit sharing comprises: 
uploading the check-out information of the customer and the transaction information to the blockchain upon receiving the check-out information, such that the blockchain executes the predetermined smart contract to adjust the profit-sharing ratio according to the service score in the check-out information and complete profit sharing according to the adjusted profit-sharing ratio.
 	As shown above in claim 1, Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events, including check-out events. See at least [0042].  Wang further teaches, [0059] “In addition, the block generation module 406, in response to the successful transaction, generates a new block that incorporates a corresponding block header, contents of the successful transaction, at least one smart contract, and contents of a directly-preceding generated block.”  The reason to combine the technique of Wang with the teachings of Weingrad/ Zeng/Huang et al./O’Connor would persist from claim 1. 

As per claim 13 
	Claim 13 is directed to a system.  Claim 13 recites limitations that are parallel in nature to claim 4.  Claim 13 is therefore rejected for the same reasons as set forth above for claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weingrad (US PG Pub. 20100004959 A1) in view of Wang (US PG Pub. 2019/0156440 A1) in further view of Zeng (CN 109584110 A) and Huang et al. (CN 1090866280 A) as applied to claims 1 and 10 above, and further in view of Miyamoto (US PG Pub. 20170091722 A1). 
As per claim 5, Weingrad, in view of Wang, Zeng and Huang et al. teaches the method of claim 1.  Regarding the following limitations, 
further comprising: 
before receiving the order request of the customer for the hotel, receiving registration information of the hotelier, registration information of the professional, and registration information of the customer , wherein the registration information comprises a transaction account and at least one identity label; 
verifying the registration information of the hotelier, the registration information of the professional, and the registration information of the customer, 
and after successful verification, creating the account information of the hotelier, the account information of the professional, and the account information of the customer according to the registration information of the hotelier, the registration information of the professional, and the registration information of the customer; and 
uploading to the blockchain the registration information of the hotelier, the registration information of the professional, the registration information of the customer, the account information of the customer, the account information of the professional, and the account information of the hotelier.
 	Weingrad teaches before receiving the order request of the customer for the hotel, receiving registration information of the professional ([0050] “second users 106 may register with web portal 102 to obtain a user name and password.), and registration information of the customer ([0047] “first users 104 may register with web portal 102 to obtain a user name and password”).  Weingrad further teaches the customer registration information comprises a transaction account ([0049] “Moreover, center 272 may also include a credit card tab 288 that facilitates navigating first users 104 to a payment page (not shown). In the exemplary embodiment, the payment page may include credit card information to enable first users 104 to pay second users 106 for a reservation.”).
 	Weingrad doesn’t explicitly teach receiving registration information of the hotelier, registration information of the professional, wherein the registration information comprises a transaction account and at least one identity label;  However, Miyamoto teaches ([0011] “A payment provider may offer account services to various entities, which may include personal users (i.e. customers) and groups of users (e.g., companies), as well as merchants (i.e. hotelier) and service providers (e.g., partner service providers) (i.e. professionals). The accounts with the payment provider may correspond to payment accounts.”)
 	Miyamoto further teaches, 
 verifying the registration information of the hotelier, the registration information of the professional, and the registration information of the customer, ([0011] “In order to establish a payment account, the payment provider may require information from the user/entity, including personal, merchant, financial, and/or authentication information.”)
and after successful verification, creating the account information of the hotelier, the account information of the professional, and the account information of the customer according to the registration information of the hotelier, the registration information of the professional, and the registration information of the customer; and (See [0011] as shown above.  See also [0045] Payment provider server 140 may be maintained, for example, by an online payment service provider, which may provide payment services and/or processing for financial transactions on behalf of users. In this regard, payment provider server 140 includes one or more processing applications which may be configured to interact with communication device 110, merchant device 120, and/or partner platform server 130 to facilitate payment for a transaction, including establishment of payment accounts and payments for a transaction between a user and a merchant and split fee amounts for the merchant's use of a partner service's platform to generate the transaction.”)
 	The teachings of Miyamoto are applicable to Weingrad as they both share characteristics and capabilities, namely, they are directed to techniques of providing payment between multiple entities based on a transaction.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of Miyamoto to the teachings of Weingrad with the motivation the payment to multiple entities during one transaction may be infeasible or difficult to properly handle. (Miyamoto [0003]). 
 	Regarding the following limitation, 
uploading to the blockchain the registration information of the hotelier, the registration information of the professional, the registration information of the customer, the account information of the customer, the account information of the professional, and the account information of the hotelier.
As shown above in claim 1, Wang teaches the technique of using blockchain and smart contracts for tracking hotel reservation events.  See at least [0042] and [0059].  The reason to combine the technique of Wang with the teachings of Weingrad/Zeng/Huang et al./ Miyamoto would persist from claim 1. 

As per claim 14 
	Claim 14 is directed to a system.  Claim 14 recites limitations that are parallel in nature to claim 5.  Claim 14 is therefore rejected for the same reasons as set forth above for claim 5.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weingrad (US PG Pub. 20100004959 A1) in view of Wang (US PG Pub. 2019/0156440 A1) in further view of Zeng (CN 109584110 A) in view of Huang et al. (CN 1090866280 A) and Miyamoto (US PG Pub. 20170091722 A1) as applied to claims 5 and 14 above and in further view of Jenson (US PG Pub. 2011/0307392 A1). 
As per claim 6, Weingrad, in view of Wang in view of Zeng, Huang et al.  and further in view of Miyamoto, teaches the method of claim 5.  Weingrad does not teach the following limitations, however, Jenson teaches
wherein upon receiving the registration information of the hotelier, the method further comprises: before verifying the registration information of the hotelier, pushing an instruction for business qualification certification to the hotelier; ([0047] FIG. 4--Service Provider (i.e. hotelier) Sign Up Process--The figure describes the process to validate that member service providers are service providers, eligible to sign up, willing to follow membership rules and provide valid information for their membership record.)
receiving business qualification certification information of the hotelier, wherein the business qualification certification information indicates that the hotelier is qualified; and adding the business qualification certification information to the registration information of the hotelier. (See FIG. 4 and [0087] – [0097] describing the sign up process for a service provider (i.e. hotelier) requiring information that the service provider is “in the business of providing services to patrons that are regularly referred to them by concierges” and “must provide key information about them”.) 
Therefore, it  would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Jenson with the teachings of Weingrad/Wang/Zeng/Huang et al. with the motivation that it enables “member concierges and member service providers to provide better services to their guests and better understand the relationship between members. The members will have an incentive to work more effectively with those that refer and provide services to their guests.” (Jenson [0001])

As per claim 7, Weingrad, in view of Wang in view of Zeng, Huang et al. and further in view of Miyamoto, teaches the method of claim 5. Weingrad does not teach the following limitations, however, Jenson teaches
wherein upon receiving the registration information of the professional, the method further comprises: before verifying the registration information of the professional, pushing an instruction for service qualification certification to the professional; ([0046] FIG. 3—Concierge (i.e. professional) Sign-up Process--This figure describes the process to validate member concierges are truly concierges, eligible to sign up, willing to follow the membership rules and provide valid information for their membership record.)
receiving service qualification certification information of the professional, wherein the service qualification certification information indicates that the professional is qualified; and adding the service qualification certification information to the registration information of the professional. (See FIG. 3 and [0076] – [0086] describing the sign up process for a concierge (i.e. professional) requiring information that the concierge “must indicate that they work as a concierge and provide information about the hotel or other establishment that sponsors their concierge services.” and “must provide key information about themselves including taxpayer identification numbers”.) 
The reason to combine the teachings of Jenson with the teachings of Weingrad/Wang/Zeng/Huang et al. would persist from claim 6. 

As per claims 15 and 16
	Claims 15 and 16 are directed to a system.  Claims 15 and 16 recite limitations that are parallel in nature to claims 6 and 7.  Claims 15 and 16 are therefore rejected for the same reasons as set forth above for claims 6 and 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weingrad (US PG Pub. 20100004959 A1) in view of Wang (US PG Pub. 2019/0156440 A1) in further view of Zeng (CN 109584110 A) in further view of Huang et al. (CN 1090866280 A) and Miyamoto (US PG Pub. 20170091722 A1) as applied to claims 5 and 14 above and further in view of Norrid (US PG Pub. 2003/0061145 A1). 
As per claim 8. The method of claim 5, 
wherein upon receiving the registration information of the customer, the method further comprises: before verifying the registration information of the customer, pushing to the customer an instruction for setting preferences; ([0073] “The booking party is then preferably provided an opportunity to create a new guest profile at a hotel of his or her choice, such as providing a button or link on a web page.”)  
receiving preference information of the customer, wherein the preference information is indicative of customer preferences; and adding the preference information to the registration information of the customer.  ( [0074] “…the guest may complete the profile by entering the requested information such as name, address, telephone number, credit card details, and amenity preferences. If the information is correct and passes error checking such as credit card validation and logical completion of all required fields, the new guest profile is stored 35 in the hotel's PMS system.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include pushing to the customer instruction to set preferences and adding the preferences to the registration information of the customer as taught by Norrid in the system of Weingrad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, one of ordinary skill in the art would have recognized that applying the known technique of Jenson to Weingrad/Wang/Zeng would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Norrid to the teaching of Weingrad/Wang/Zeng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user travel preferences. Further, applying the technique to Weingrad, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow professionals to assist customers requesting a hotel reservation with a more personalized booking, thus increasing customer satisfaction and potential profit share with the professional.

As per claim 17 
	Claim 17 is directed to a system.  Claim 17 recites limitations that are parallel in nature to claim 8.  Claim 17 is therefore rejected for the same reasons as set forth above for claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1) Dogru et al., “Blockchain Technology & its Implications for the Hospitality Industry”, Winter 2018, Boston Hospitality Review, Boston University School of Hospitality Administration, 13 pages. 
	2) Srivastava, Ankit, “How Blockchain is Transforming the Hospitality Industry,”  Nov 5, 2018, todayshotelier.com, 4 pages. 
	3) “Blockchain for Hospitality”, October 17, 2018, Hospitality Technology Next Generation; Version 1.0, 27 pages.
	4) “How Blockchains Are Changing the Hotel Industry”, May 15, 2018, Nasdaq.com, 3 pages.
	5)  “Top Use Cases for Blockchain in Hospitality”, 01/2018, mindtree.com, 4 pages.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/21/2022